Title: From James Madison to Thomas Stewart, 17 November 1806
From: Madison, James
To: Stewart, Thomas



Sir.
Department of State, November 17th. 1806.

According to various indications, preparations of a Military nature are making in the Western Country, with a view, as is supposed, to some illegal effort against the United States, or to an expedition against the neighbouring possessions of a foreign power or to both.  The President is therefore desirous of obtaining more precise information of the objects contemplated, the manner of carrying them into effect, the preparations for that purpose, the names of the persons concerned and particularly of the leaders, the source from which the money flows and the instrument employed in distributing it.  The confidence which is placed in your patriotism, vigilence and general information, has induced the request that you will transmit to me, for the information of the President any particulars of this description of which you may be apprized or can obtain the knowledge.  Whatever you may be pleased to designate as confidential shall be inviolably so regarded.  I am &c.

James Madison.

